Hughes, J., (after stating the facts). All questions of irregularity merely in the assessment of these lands for taxation, and as to the amount of taxes assessed against them, and as to whether the taxes had been paid, etc., are conclusively presumed to have been litigated and settled when the decrees of condemnation were rendered, and these decrees cannot be attacked collaterally on the grounds of error in these respects, as they, if erroneous, might have been corrected upon appeal. Doyle v. Martin, 55 Ark. 37; Williamson v. Mimms, 49 Ark. 336; Jefferson Land Co. v. Grace, 57 Ark. 423. The decree for the sale and the last decree confirming the sale of the 7.70 acre tract were made at a regular term of the Chicot circuit court, and these decrees are valid, and the sale of this tract carried the title, As this is not an action for the recovery of land, within the meaning of section 4818 of Sandels & Hill’s Digest, the five years statute of limitations is not applicable to this case. Besides, the sale of this tract being valid, the legal title passes to the appellee by virtue of it, and, no one being in actual possession, the constructive possession follows the legal title, and the statute did not run. Gates v. Kelsey, 57 Ark. 527. The decree as to the 7.70 acre tract is affirmed. The sale of the N. $, N. W. |, 22, 17 S., 2 W., and the confirmation, were decreed by a special judge of the Chicot circuit court, on the 25th of September, 1882, to-which, day said court had been regularly adjourned at the regular July term thereof on the 15th of July, 1882, the regular judge presiding. At the time the decrees for sale and confirmation of this tract were made, the.regular judge of that circuit was holding a regular term of the Bradley county circuit court, to-wit, on said 25th day of September, 1882. The decrees for the sale and confirmation of this tract are void for the want of jurisdiction of the special judge to hold said adjourned term of the Chicot circuit court. We adhere to the decision in State v. Williams, 48 Ark. 227, where it is held that a circuit court may lawfully adjourn its sittings to a distant day, but that when that day arrives and the regular judge is detained by his judicial duties in another county of his circuit, the adjourned session necessarily fails. The decree as to the N. \, N. W. 22, 17 S., 2 W., is reversed, and the chancery court is directed to enter a decree confirming the appellant’s title.